Case: 14-30001      Document: 00512728122         Page: 1    Date Filed: 08/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 14-30001                               FILED
                                  Summary Calendar                        August 8, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RONATHAN QUINN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CR-89-4


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ronathan Quinn pleaded guilty to conspiracy to possess with intent to
distribute cocaine and cocaine base. The presentence report (PSR) calculated
a guideline range of 70 to 87 months, but the statutory minimum sentence was
240 months, so 240 months became the guideline sentence.                               U.S.S.G.
§ 5G1.1(b).     The Government moved for a sentence below the statutory
minimum based on Quinn’s assistance under 18 U.S.C. § 3553(e). Quinn


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30001     Document: 00512728122      Page: 2     Date Filed: 08/08/2014


                                  No. 14-30001

argued for a sentence of 70 months. The Government recommended a sentence
of 87 months but said it would not object to a lower sentence. The court
sentenced Quinn to 99 months in prison.
      Quinn contends that his sentence was unreasonable because the district
court rejected the joint recommendation of a 70-to-87-month sentence without
providing reasons. He also cites United States v. Desselles, 450 F.3d 179, 182
(5th Cir. 2006), for holding that the extent of a departure based on substantial
assistance “must be based solely on assistance-related concerns,” and he
argues that his assistance was extremely valuable.
      Sentences are typically reviewed for reasonableness under an abuse-of-
discretion standard. See Gall v. United States, 552 U.S. 38, 46 (2007); Rita v.
United States, 551 U.S. 338, 351 (2007). We presume that a sentence within a
properly calculated guideline range is reasonable. United States v. Alonzo, 435
F.3d 551, 554 (5th Cir. 2006). We have also afforded that presumption to a
sentence below the guideline range. See United States v. Murray, 648 F.3d
251, 258 (5th Cir. 2011). If a sentence is outside the guideline range, we “must
give due deference” to the sentencing court’s weighing of the § 3553(a) factors,
and even our reasonable conclusion “that a different sentence was appropriate
is insufficient to justify reversal.” Gall, 552 U.S. at 51.
      The Government argues that plain-error review applies to Quinn’s
claims because Quinn neither asked for further reasons nor objected to the
court’s consideration of factors unrelated to his assistance. Quinn did not
object to the district court’s consideration of factors unrelated to his assistance.
We therefore review that claim for plain error, though Quinn arguably invited
or waived any error by arguing for consideration of other factors such as his
age, the staleness of a prior conviction, and his nonviolent history.




                                         2
    Case: 14-30001     Document: 00512728122      Page: 3   Date Filed: 08/08/2014


                                  No. 14-30001

      To show plain error, Quinn must show a forfeited error that was “clear
or obvious, rather than subject to reasonable dispute” and that affected his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
he does, we have discretion to correct the error if it seriously affects the
integrity, fairness, or public reputation of the judicial proceedings. Id.
      Even if we assume that the court erred by considering improper factors
in departing, Quinn does not explain how that error worked to his detriment;
indeed he still urges consideration of other factors as warranting a lesser
sentence. Quinn has not shown that any error affected his substantial rights
or seriously affected the integrity, fairness, or public reputation of the judicial
proceedings. See Puckett, 556 U.S. at 135. This contention warrants no relief.
      Concerning the district court’s alleged failure to explain the sentence, it
is not clear that review should be for plain error. But we need not decide that,
because the district court adequately explained that it had considered the
relevant facts of the case, the relevant legal factors, and Quinn’s arguments.
      Moreover, as Quinn concedes, his “guideline” sentence for purposes of a
deviation remained 240 months; it was not replaced by the 70-to-87-month
range calculated in the PSR merely because the Government moved for a
departure under § 3553(e). See United States v. Carter, 595 F.3d 575, 579 80
(5th Cir. 2010). Accordingly, Quinn’s sentence was not an upward departure
from 87 months, but rather a downward departure from 240 months. Quinn
has not rebutted the presumption that it was reasonable. See Murray, 648
F.3d at 258. The judgment is AFFIRMED.




                                        3